Title: To George Washington from Henry Knox, 18 April 1793
From: Knox, Henry
To: Washington, George

 

Sir.
War-department, April 18th 1793.

I submit to your consideration, the draft of the instructions to the commissioners—After you shall have perused them, and directed any alterations, or additions, it may be proper to deliver them to the commissioners, who may probably suggest some inquiries, or explanations relatively thereto. I have the honor to be Sir, with the highest respect Your most obedt Servt

H. Knox


I have also the honor to submit a letter from Governor Lee, and another from Gov. Telfair just received.

